UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04316 Midas Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. MIDAS FUND, INC. AFRICAN BARRICK GOLD PLC Ticker:ABGSecurity ID:G0128R100 Meeting Date: APR 21, 2011Meeting Type: Annual Record Date:APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For Against Management 3 Approve Final Dividend For For Management 4 Elect Aaron Regent as Director For For Management 5 Elect Gregory Hawkins as Director For For Management 6 Elect Kevin Jennings as Director For For Management 7 Elect James Cross as Director For For Management 8 Elect Andre Falzon as Director For For Management 9 Elect Stephen Galbraith as Director For For Management 10 Elect Robert Godsell as Director For For Management 11 Elect Michael Kenyon as Director For For Management 12 Elect Derek Pannell as Director For For Management 13 Appoint PricewaterhouseCoopers LLP as Auditors of the Company For For Management 14 Authorise the Audit Committee to Fix Remuneration of Auditors For For Management 15 Authorise the Company to Use Electronic Communications For For Management 16 Authorise Issue of Equity with Pre-emptive Rights For For Management 17 Authorise Issue of Equity without Pre-emptive Rights For For Management 18 Authorise Market Purchase For For Management 19 Authorise the Company to Call EGM with Two Weeks' Notice For For Management 20 Adopt New Articles of Association For For Management ALAMOS GOLD INC. Ticker:AGISecurity ID:011527108 Meeting Date: JUN 02, 2011Meeting Type: Annual/Special Record Date:APR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management Elect Director Mark Wayne For For Management Elect Director John A. McCluskey For For Management Elect Director Leonard Harris For For Management Elect Director James M. McDonald For For Management Elect Director David Gower For For Management Elect Director Paul J. Murphy For For Management Elect Director Anthony Garson For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 4 Re-approve Stock Option Plan For Against Management ANGLOGOLD ASHANTI LTD Ticker:ANGSecurity ID:035128206 Meeting Date: OCT 26, 2010Meeting Type: Special Record Date:SEP 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Place Authorised but Unissued Shares under Control of Directors For For Management ANGLOGOLD ASHANTI LTD Ticker:ANGSecurity ID:035128206 Meeting Date: MAY 11, 2011Meeting Type: Annual/Special Record Date:APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports for the Year Ended 31Dec-10 For For Management 2 Reappoint Ernst & Young Inc as Auditors of the Company For For Management 3 Elect Tito Mboweni as Director and Chairman For For Management 4 Elect Ferdinand Ohene-Kena as Director For For Management 5 Elect Rhidwaan Gasant as Director For For Management 6 Re-elect Bill Nairn as Director For For Management 7 Re-elect Sipho Pityana as Director For For Management 8 Reappoint Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee For For Management 9 Reappoint Frank Arisman as Member of the Audit and Corporate Governance Committee For For Management 10 Appoint Rhidwaan Gasant as Member of the Audit and Corporate Governance Committeee For For Management 11 Place Authorised but Unissued Shares under Control of Directors For For Management 12 Authorise Board to Issue Shares for Cash up to a Maximum of 5 Percent of Issued Share Capital For For Management 13 Amend Long Term Incentive Plan 2005 For For Management 14 Approve Remuneration Policy For For Management 15 Approve Increase in Non-executive Directors Fees For For Management 16 Approve Increase in Non-executive Directors Fees for Board Committee Meetings For For Management 17 Authorise Repurchase of Up to 5 Percent of Issued Share Capital For For Management 1 Approve the Proposed Amendments to the BEE Transaction For For Management 2 Amend Articles of Association For For Management 3 Place Authorised but Unissued Shares under Control of Directors For For Management 4 Authorise the Company Secretary or Director to Do All Such Things Necessary to Effect the Implementation of the Proposed Amendments For For Management AQUARIUS PLATINUM LIMITED Ticker:AQPSecurity ID:G0440M128 Meeting Date: NOV 23, 2010Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mr. Nicholas Sibley as Director For For Management 2 Elect Mr. Kofi Morna as Director For For Management 3 Amend Articles/Bylaws/Charter Non-Routine For For Management 4 Authorize Share Repurchase Program For For Management 5 Approve Remuneration of Directors For For Management 6 Approve Auditors and Authorize Board to Fix Their Remuneration For For Management AURIZON MINES LTD. Ticker:ARZSecurity ID:05155P106 Meeting Date: MAY 12, 2011Meeting Type: Annual Record Date:APR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management Elect Director George Brack For For Management Elect Director Andre Falzon For For Management Elect Director Diane M. Francis For For Management Elect Director Ian S. Walton For For Management 3 Approve PricewaterhouseCoopersLLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 4 Other Business For Against Management AVOCET MINING PLC Ticker:AVMSecurity ID:G06839107 Meeting Date: MAY 05, 2011Meeting Type: Annual Record Date:MAY 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For For Management 3a Re-elect Robert Pilkington as Director For For Management 3b Elect Russell Edey as Director For For Management 3c Elect Barry Rourke as Director For For Management 3d Elect Brett Richards as Director For For Management 4 Re-elect Mike Norris as Director For For Management 5 Reappoint Grant Thornton UK LLP as Auditors and Authorise Their Remuneration For For Management 6 Approve Performance Share Plan For For Management 7 Approve Share Option Plan For For Management 8 Authorise Issue of Equity with Pre-emptive Rights For For Management 9 Authorise Issue of Equity with Pre-emptive Rights For Against Management 10 Authorise Issue of Equity without Pre-emptive Rights For For Management 11 Authorise Market Purchase For For Management BARRICK GOLD CORPORATION Ticker:ABXSecurity ID:067901108 Meeting Date: APR 27, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect H. L. Beck as Director For For Management Elect C. W. D. Birchall as Director For For Management Elect D. J. Carty as Director For For Management Elect G. Cisneros as Director For For Management Elect P.A. Crossgrove as Director For For Management Elect R. M. Franklin as Director For For Management Elect J. B. Harvey as Director For For Management Elect D. Moyo as Director For For Management Elect B. Mulroney as Director For For Management Elect A. Munk as Director For For Management Elect P. Munk as Director For For Management Elect A. W. Regent as Director For For Management Elect N.P. Rothschild as Director For For Management Elect S. J. Shapiro as Director For For Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management CENTERRA GOLD INC. Ticker:CGSecurity ID:152006102 Meeting Date: JUN 23, 2011Meeting Type: Annual/Special Record Date:MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Niyazbek B. Aldashev For For Management Elect Director Ian G. Austin For For Management Elect Director Raphael Girard For For Management Elect Director Karybek Ibraev For For Management Elect Director Patrick M. James For For Management Elect Director Stephen A. Lang For For Management Elect Director John W. Lill For For Management Elect Director Amangeldy Muraliev For For Management Elect Director Sheryl K. Pressler For For Management Elect Director Terry V. Rogers For For Management Elect Director Bruce V. Walter For For Management Elect Director Anthony J. Webb For For Management 2 Approve KPMG LLP as Auditors andAuthorize Board to Fix Their Remuneration For For Management 3 Approve Restricted Share Unit Plan For For Management CGA MINING LTD. Ticker:CGXSecurity ID:Q22628103 Meeting Date: JUL 02, 2010Meeting Type: Special Record Date:JUN 30, 2010 # Proposal Mgt Rec Vote Cast
